Citation Nr: 1711771	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  02-12 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint disease, bilateral feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to January 1986 and from July 1986 to April 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, WA.  The RO in Pittsburgh, PA has current jurisdiction. 

In January 2015, the Board remanded the appeal for additional development.  The case has since returned to the Board for further appellate action.


FINDING OF FACT

Degenerative joint disease, bilateral toe osteoarthritis and spurring 


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease, bilateral feet are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102-5103A, 5107, 5126 (West 2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As a part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 

Duty to Notify 

The notice required by the VCAA can be divided into three elements. Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, VA provided the Veteran notice in November 2006, prior to adjudication of his claim in October 2007.  The content of the notice letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 39 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified evidence not of record that was necessary to substantiate the claim.  The Veteran was informed that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  The Veteran was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination, if appropriate, obtain VA records, obtain service records, and obtain private treatment reports as indicated.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran. 

Duty to Assist

VA also satisfied its duty to assist the Veteran in the development of his claim.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this instance, evidence of record includes service records, private treatment records, treatment reports, a VA-contracted examination, and a radiology report.  Further, VA notified the Veteran in June 2015 of the need to identify the names, addresses and dates of treatment of all medical care providers who treated his bilateral foot disability in order for the VA to obtain treatment information.  The Veteran did not identify additional sources of relevant evidence.  Thus, the Board concludes that it has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this instance, VA sent a letter in June 2015 requesting updated treatment information and notifying the Veteran of a scheduled examination.  In July 2015, VA again sent a letter with VA examination information.  VA also notified the Veteran in July 2016 of the need for a VA examination.  To date, the VA examination has not been completed.  However, since the examination was scheduled and the Veteran was informed of such, the duty to assist by providing an examination has been satisfied.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a),  §5103A,  or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  Moreover, as the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

II. Analysis

The Veteran served as a U.S. Army infantryman and paratrooper with duty in Special Forces units.  He retired at the rank of master sergeant. The Veteran seeks service connection for degenerative joint disease of both feet.  He contended in a November 2006 claim that this disability first manifested in 2000 during active service.  

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a casual relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  
38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).    See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records show treatment encounters for multiple joint pain including of the foot and ankle.  In December 2000, an X-ray of the left foot showed mild degenerative changes at the distal interphalangeal (DIP) joint.  In June 2001, an X-ray of the right heel was normal, but in August 2001, a clinician diagnosed bilateral plantar fasciitis.  In a January 2003 physical examination, the Veteran reported pain in the arch of the right foot, and the examiner acknowledged previous diagnoses of "fallen arches" and plantar fasciitis.  In January 2006, a clinician noted the Veteran's report of bilateral toe pain and numbness for the past six months with no specific trauma.  The clinician diagnosed possible Morton's neuroma or diabetic neuropathy and prescribed shoe inserts.  

In a December 2006 retirement medical examination, performed by a VA physician, the Veteran reported continued numbness, tingling, and a feeling of toe "strangulation" in the right foot.  The examiner noted the Veteran's report of a diagnosis of degenerative joint disease of both feet since 1991and use of shoe inserts for the past four years.  The Veteran also reported previous diagnoses of pes planus and plantar fasciitis since 2000 with current constant pain about once per week arising from physical activity.  On examination, the physician noted plantar tenderness but no other abnormalities such as clawfoot, hammertoes, Morton metatarsalgia, or hallux valugus or rigidus.  Non-weightbearing X-rays of both feet were negative; weightbearing X-rays showed right foot pes planus.  The physician diagnosed bilateral plantar fasciitis and right foot pes planus but no degenerative disease. 

In October 2007, the RO granted service connection for right pes planus and for bilateral plantar fasciitis, but denied service connection for left pes planus and for bilateral degenerative joint disease of the feet, based largely on the results of the pre-discharge VA examination.  The RO also granted service connection for degenerative joint disease of the bilateral hips and knees and for the thoracic spine.  In March 2009, the RO granted service connection for degenerative changes of the sacroiliac joint.    

VA outpatient treatment records from 2008 to 2011 show on-going care for disabilities of the back and hips but are silent for any foot care.  The file also contains records of outpatient care at a military clinic in Korea from July 2012 to January 2013.  Clinicians treated disabilities of the knees, hips, and spine but made no mention of foot disorders.  

In March 2014, the RO contracted for an orthopedic examination of the Veteran's hips, knees, spine and feet by a physician in Seoul, Korea, where the Veteran resided at that time.  The physician noted that the Veteran reported diffuse pain on the dorsal aspect of both feet, exacerbated by walking long distances.  On examination, the physician noted "foot strain."  X-ray studies showed degenerative arthritis of the first distal interphalangeal (DIP) joint and marginal spur formation at the first DIP joint and second proximal interphalangeal (PIP) joint.  The physician noted that the Veteran had many parachute jumps but no specific, known foot trauma.  He did not provide an etiology opinion for the diagnosed foot disorders.  

In January 2015, the Board remanded the claim to obtain current VA outpatient treatment records and an additional examination and opinion addressing whether it was at least as likely as not that the degenerative arthritis of the feet noted during the March 2014 examination was cause by an injury or other aspects of service including parachute jump landings.  

In June 2015, the RO sent the Veteran a letter to his overseas address requesting that he provide updated treatment information and notified him of a scheduled overseas examination, but no response was received.  In July 2015, VA again sent a letter to the overseas address with examination information and enclosures.  A computer screen image in the file showed that the examination was cancelled by the RO in August 2015 for the reason "examination requested at a different location."  Internal RO memoranda in the file questioned the reason why the examination was cancelled, and in July 2016, VA again notified the Veteran by letter of the need for an examination.  The enclosures purporting to inform the Veteran of the dates and place of the examination are not of record.  To date, VA has not received a response nor received a completed examination.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 CFR 3.655(a)(b) (2016).  In February 2014, VA notified the Veteran that a VA contractor would conduct the April 2014 VA examination that took place in Seoul, Republic of Korea.  The record does not show the RO successfully executed the same procedure in 2016 to allow the Veteran to obtain a subsequent examination.  Therefore, this claim can be resolved based on the evidence of record but with consideration that the Veteran may not have been adequately informed of the place and date for a second examination.  Id. 

Although foot x-rays taken during December 2006 VA examination were negative, the Veteran was awarded service connected for degenerative disease of the knees, hips and spine as well as bilateral plantar fasciitis.  During the March 2014 VA examination, the Veteran was diagnosed with bilateral foot strain and bilateral great toe osteoarthritis.  The examining physician made a specific reference to the absence of unique foot trauma but did refer to the Veteran's reported history of multiple hard parachute jump landings.  The Board finds the Veteran's statements to be credible because they are consistent with the nature and circumstances of his long career as a paratrooper and special forces soldier.  The Board also places probative weight on the December 2000 imaging study that showed mild degenerative disease in the left foot (though not seen on studies in 2006 and 2014) and on the previous award of service connection for degenerative disease of multiple lower extremity and spinal joints.  

The record shows a current diagnosis of degenerative deficits of the first and second toes of both feet, and the Veteran experienced many parachute jump landings.  He has been awarded service connection for multiple lower extremity joints and the spine.  Therefore, resolving all doubt in favor of the Veteran, service connection for degenerative joint disease of the first toe of the right and left feet and spurring of the second joint of both feet is warranted.     


ORDER

Service connection for a degenerative joint disease, bilateral toe osteoarthritis and spurring is granted.  



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


